          Case 1:19-cv-00931-NONE-SAB Document 13 Filed 04/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9
     ANTONIO’S, INC., et al.,                            Case No. 1:19-cv-00931-NONE-SAB
10
                    Plaintiffs,                          ORDER RE STIPULATION TO MODIFY
11                                                       SCHEDULING ORDER
            v.
12                                                       (ECF No. 12)
     UNITED SPECIALTY INSURANCE
13   CORPORATION,

14                  Defendant.

15

16          Plaintiffs filed this action on July 16, 2018, in the Superior Court of California, County of

17 Fresno, which was removed to the above entitled Court on July 8, 2019. (ECF No. 1.) On July

18 17, 2019, Defendant filed a counterclaim against Plaintiff Antonio’s, Inc. (ECF No. 4.) On

19 September 5, 2019, the Court issued a scheduling order setting the pre-trial deadlines and trial
20 date in this matter. (ECF No. 10.) On February 3, 2020, an order unassigning the district judge

21 issued along with an attached standing order in light of judicial emergency. (ECF Nos. 11, 11-

22 1.) On April 24, 2020, the parties filed a stipulation requesting an extension of the pre-trial

23 deadlines and trial date in this matter due to delays in completing discovery caused by the

24 COVID-19 public health emergency. (ECF No. 12.) The Court finds good cause to modify the

25 scheduling order based on the parties’ filed stipulation. However, the pretrial conference and

26 trial dates shall be continued to later dates than requested, due to the proximity to the proposed
27 dispositive motion filing deadline.

28 ///


                                                     1
         Case 1:19-cv-00931-NONE-SAB Document 13 Filed 04/27/20 Page 2 of 2


 1          Accordingly, based on the parties’ stipulation and good cause, IT IS HEREBY

 2 ORDERED that the scheduling order is modified as follows:

 3          1.      Non-Expert Discovery Deadline: November 9, 2020;

 4          2.      Expert Disclosure Deadline: December 7, 2020;

 5          3.      Supplemental Expert Disclosure Deadline: December 28, 2020;

 6          4.      Expert Discovery Deadline: February 1, 2021;

 7          5.      Dispositive Motion Filing Deadline: March 15, 2021;

 8          6.      Pretrial conference: August 19, 2021, at 8:30 a.m., in Courtroom 4;

 9          7.      Trial: October 13, 2021, at 8:30 a.m., in Courtroom 4; and

10          8.      All other aspects of the September 5, 2019 scheduling order shall remain in effect,

11                  except that Judge Lawrence J. O’Neill will not be the dispositive, pretrial or trial

12                  judge in the case, as indicated in the February 3, 2020 order unassigning district

13                  judge and attached standing order in light of ongoing judicial emergency. (ECF

14                  Nos. 11, 11-1.)

15
     IT IS SO ORDERED.
16

17 Dated:        April 24, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28


                                                     2
